DETAILED ACTION

Remarks
Claims 1-7 and 9-28 have been examined and rejected. This Office action is responsive to the amendment filed on 04/14/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9-11, 13, 14, 20, and 23-26 are objected to because of the following informalities:  
Claim 9 [line 2] recites ‘the names’; however, it should recite - - names - -.
Claim 9 [line 2] recites ‘the steps’; however, it should recite - - steps - -.
Claim 9 [line 3] recites ‘the graphics’; however, it should recite - - graphics - -.
Claim 10 [line 2] recites ‘the graphics’; however, it should recite - - graphics - -.
Claim 11 [line 2] recites ‘the sequence chart inputted and/or edited through an user interface’; however, it should recite - - a sequence chart inputted and/or edited through an user interface - -.
Claim 11 [line 4] recites ‘the updated definition information or the operation steps inputted and/or edited through the user interface’; however, it should recite - - updated definition information or operation steps inputted and/or edited through the user interface - -.
Claim 13 [line 8] recites ‘corresponding the’; however, it should recite - - corresponding to the - -.
Claim 14 [line 9] recites ‘corresponding the’; however, it should recite - - corresponding to the - -.
Claim 20 [line 11] recites ‘the steps’; however, it should recite - - the operation steps - -.
Claim 23 [line 2] recites ‘change’; however, it should recite - - a change - -.
Claim 24 [line 1] recites ‘the names’; however, it should recite - - names - -.
Claim 25 [line 2] recites ‘operation content’; however, it should recite - - an operation content - -.
Claim 26 [line 2] recites ‘earlier operation starting time’; however, it should recite - - an earlier operation starting time - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 and 9-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 [line 3] recites “operation steps that differ from each other.”  It is unclear as to which limitations “each other” is intended to refer.  For the purposes of examination, this limitation is interpreted as:
different operation steps

Claim 1 [lines 3, 7, 8] further recite “the operation contents.”  It is unclear whether these limitations are intended to refer back to the “at least two operation contents to be executed by devices” of [line 3].  For the purposes of examination, this limitation is interpreted as: 
second operation contents

Claim 1 [line 7] further recites “indicating… the operation steps to the areas corresponding to the operation contents.”  It is unclear what is meant by “the operation steps to the areas”.  It is unclear if this limitation is intended to recite the indication links the operation steps to the areas.  It is unclear if this limitation is intended to recite an indication that occurs from the operation steps to the areas.  For the purposes of examination, this limitation is interpreted as:
indicating… the operation steps and the areas corresponding to the operation contents

Regarding claims 13, 14, 20-22, claims 13, 14, 20-22 contain substantially similar limitations to those found in claim 1.  Consequently, claims 13, 14, 20-22 are rejected for the same reasons.

Regarding claims 2-7, 9-12, 15-19, and 23-28, claims 2-7, 9-12, 15-19, and 23-28 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  Dependent claims 2, 5, 7, 15, 18, and 24 reciting “the operation contents” are likewise rejected and interpreted
Regarding claim 22, claim 22 [line 7] recites “display areas corresponding the operation contents are displayed, the operation steps to the areas corresponding to the operation contents, and the temporal subordination of the operation steps.”  It is unclear what actions are performed by the interface unit with respect to “the operation steps to the areas corresponding to the operation contents, and the temporal subordination of the operation steps.”  For the purposes of examination, this limitation is interpreted as:
display areas corresponding the operation contents are displayed, wherein the interface unit further comprises the operation steps, the areas corresponding to the operation contents, and the temporal subordination of the operation steps

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizuno et al. (US 20210182101 A1, published 06/17/2021), hereinafter Mizuno.

	Regarding claim 14, Mizuno teaches the claim comprising:
	An information processing apparatus comprising: at least one processor configured to read out and execute instructions causing the information processing apparatus to (Mizuno Figs. 1-20; [0002], the embodiments disclosed herein relate to a program generating device, a program generating method, and an information storage medium; [0026], FIG. 1 is a diagram illustrating an overall configuration of a production system including a program generating device according to the present embodiment; as shown in FIG. 1, the production system 1 includes a program generating device 10, a controller 20, industrial devices 30A and 30B, and a server 40; [0027], the program generating device 10 is a personal computer, a portable terminal (including a tablet type terminal), or a mobile phone (including a smart phone); the program generating device 10 includes a CPU 11, a storage unit 12, a communication unit 13, an operation unit 14, and a display unit 15; [0028], the CPU 11 includes at least one processor; [0029], the controller 20 is a computer that controls a plurality of industrial devices 30; [0030], the controller 20 include a CPU 21):
acquire at least two operation contents to be executed by devices, operation steps that differ from each other and make up the operation contents, and definition information defining a temporal subordination of the operation steps (Mizuno Figs. 1-20; [0035], the program generating device 10 generates a system program for the controller 20 to control a plurality of industrial devices 30; the controller 20 and the industrial device 30 are entirely referred to as a cell, the system program may also be referred to as a cell program; the order of execution is an order in which the processes are executed; [0038], the process is a task or an operation performed by the industrial device 30; the process may consist of only one task or operation, or a combination of tasks or operations; the industrial device 30 may execute only one process or a plurality of processes; [0039], a process program is a program in which individual procedures in a process are defined; [0041], FIG. 2 is a diagram illustrating a relationship between a system program and a process program; the industrial device 30A executes three processes A1, A2, and A3, and then the industrial device 30B executes two processes B1 and B2; [0044], FIG. 3 is a diagram for explaining a procedure of generating the process program P; [0045], the user performs initial setting of the process program; [0051], when completing the generation of the process program P and the registration of the process information, the user generates a system program Q; the processes are executed in the order of A1, A2, A3, B1, and B2, and thus the user generates the system program Q such that the process programs PA1, PA2, PA3, PB1, and PB2 are executed in this order; [0059], the program generating device 10 is provided with an engineering tool for simplifying the generation of the system program Q; when the engineering tool is started in the program generating device 10, a schedule screen for generating the system program Q by specifying the execution order of the processes is displayed on the display unit 15; [0060], FIG. 4 is a diagram illustrating an example of the schedule screen; timing chart C for specifying the execution order of the processes is displayed on the schedule screen G1; [0061], a timing axis (time axis) is set in the timing chart C in the right direction (lateral direction); [0062], in the timing chart C, the user specifies the execution order of the processes executed by the industrial device 30 and generates the system program Q; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0072], the user specifies the execution order of the processes by dragging and dropping the process image I4 so as to be later than the process A3; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; [0083], the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; as shown, in Figs. 4-9, groups of operations (operation contents Cell A ST 1 Industrial Device 30A and operation contents Cell A ST 2 Industrial Device 30B) comprising multiple different operation steps (group comprising steps A1, A2, A3 and group comprising steps B1, B2) are acquired and with temporal subordination information of the operation steps; as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed as temporally subordinated); 
and a display configured to display areas corresponding the operation contents, the operation steps to the areas corresponding to the operation contents, and the temporal subordination of the operation steps (Mizuno Figs. 1-20; [0060], FIG. 4 is a diagram illustrating an example of the schedule screen; timing chart C for specifying the execution order of the processes is displayed on the schedule screen G1; [0061], a timing axis (time axis) is set in the timing chart C in the right direction (lateral direction); [0062], in the timing chart C, the user specifies the execution order of the processes executed by the industrial device 30 and generates the system program Q; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0072], the execution order of the processes can be specified by dragging and dropping the process image I displayed in the timing chart C and moving it; the process B1 is executed after the process A3, and the user specifies the execution order of the processes by dragging and dropping the process image I4 so as to be later than the process A3; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; when the execution order of the processes is specified, the process image I4 moves after the process image I3, and moves to a position of 11 to 14 seconds in the row of the process B1; the process image I5 is moved in the same manner, and is moved to a position of 15 to 16 seconds in the row of the process B2; in this manner, the user specifies the execution order of the processes by dragging and dropping the process images I; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0083], the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; as shown, in Figs. 4-9, areas for groups of operations (operation contents Cell A ST 1 Industrial Device 30A and operation contents Cell A ST 2 Industrial Device 30B) comprise multiple different operation steps (group comprising steps A1, A2, A3, group comprising steps B1, B2) are displayed with temporal subordination information of the operation steps; as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed as temporally subordinated) 

Regarding claim 1, claim 1 contains substantially similar limitations to those found in claim 14.  Consequently, claim 1 is rejected for the same reasons.

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 14, except for A non-transitory computer-readable storage medium configured to store a control program configured to execute an information processing method by a computer, wherein the information processing method comprises (Mizuno Figs. 1-20; Mizuno Figs. 1-20; [0002], the embodiments disclosed herein relate to a program generating device, a program generating method, and an information storage medium; claim 17, A non-transitory information storage medium having stored thereon a program for causing a computer to; see also discussion of [0060-0064], [0070-0073], [0082-0083] with respect to claim 1 above).  Consequently, claim 13 is rejected for the same reasons.

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 14, except for A manufacturing system comprising: at least one processor configured to read out and execute instructions causing the manufacturing system to the devices, wherein the devices are configured to execute the steps to manufacture an article (Mizuno Figs. 1-20; [0002], the embodiments disclosed herein relate to a program generating device, a program generating method, and an information storage medium; [0026], FIG. 1 is a diagram illustrating an overall configuration of a production system including a program generating device according to the present embodiment; as shown in FIG. 1, the production system 1 includes a program generating device 10, a controller 20, industrial devices 30A and 30B, and a server 40; [0027], the program generating device 10 is a personal computer, a portable terminal (including a tablet type terminal), or a mobile phone (including a smart phone); the program generating device 10 includes a CPU 11, a storage unit 12, a communication unit 13, an operation unit 14, and a display unit 15; [0028], the CPU 11 includes at least one processor; [0029], the controller 20 is a computer that controls a plurality of industrial devices 30; [0030], the controller 20 include a CPU 21; [0031], the industrial device 30 is a device for performing processes; the industrial device 30 may be any type of device, for example, a robot controller, a lower-level device of a robot controller, an industrial robot, a motor controller, a lower-level device of a motor controller, a machine tool, a press machine, or a conveying device; [0035], the program generating device 10 generates a system program for the controller 20 to control a plurality of industrial devices 30; [0038], the process is a task or an operation performed by the industrial device 30; the process may consist of only one task or operation, or a combination of tasks or operations; the industrial device 30 is capable of executing a process for any application, and executes, for example, recognition of a workpiece, gripping of a workpiece, opening and closing of a door, setting of a workpiece, an operation of fixing a workpiece to a machine tool, or processing using a machine tool; [0043], the system program Q is a program for controlling the execution order of the process; [0062], the user specifies the execution order of the processes executed by the industrial device 30 and generates the system program Q; [0079], when the execution order of processes is specified as described above, the user executes a build operation for generating the system program Q; [0081], the system program Q is generated by specifying the execution order of the processes on the timing chart C; [0149], the system program generating unit 106 generates the system program Q that operates the industrial devices 30; [0170], the system program Q that operates each industrial device 30 in the specified execution order; see also discussion of [0060-0064], [0070-0073], [0082-0083] with respect to claims 1 and 14 above). Consequently, claim 20 is rejected for the same reasons.

Regarding claim 21, claim 21 contains substantially similar limitations to those found in claim 20, except for An article manufacturing method configured to manufacture an article by using a manufacturing system, the manufacturing system comprising (Mizuno Figs. 1-20; [0002], the embodiments disclosed herein relate to a program generating device, a program generating method, and an information storage medium; see also discussion of [0060-0064], [0070-0073], [0082-0083] with respect to claims 1 and 14 above; see also discussion of [0031], [0035], [0038], [0043], [0062], [0081], [0149], [0170] with respect to claim 20 above).  Consequently, claim 21 is rejected for the same reasons.

Regarding claim 22, Mizuno teaches the claim comprising:
An interface unit comprising at least one processor configured to read out and execute instructions causing the interface unit to (Mizuno Figs. 1-20; [0002], the embodiments disclosed herein relate to a program generating device, a program generating method, and an information storage medium; [0026], FIG. 1 is a diagram illustrating an overall configuration of a production system including a program generating device according to the present embodiment; as shown in FIG. 1, the production system 1 includes a program generating device 10, a controller 20, industrial devices 30A and 30B, and a server 40; [0027], the program generating device 10 is a personal computer, a portable terminal (including a tablet type terminal), or a mobile phone (including a smart phone); the program generating device 10 includes a CPU 11, a storage unit 12, a communication unit 13, an operation unit 14, and a display unit 15; [0028], the CPU 11 includes at least one processor; [0029], the controller 20 is a computer that controls a plurality of industrial devices 30; [0030], the controller 20 include a CPU 21; [0059], the program generating device 10 is provided with an engineering tool for simplifying the generation of the system program Q; when the engineering tool is started in the program generating device 10, a schedule screen for generating the system program Q by specifying the execution order of the processes is displayed on the display unit 15; [0060], FIG. 4 is a diagram illustrating an example of the schedule screen):
set at least two operation contents to be executed by devices, operation steps that differ from each other and make up the operation contents, and definition information defining a temporal subordination of the operation steps (Mizuno Figs. 1-20;  [0035], the program generating device 10 generates a system program for the controller 20 to control a plurality of industrial devices 30; the controller 20 and the industrial device 30 are entirely referred to as a cell, the system program may also be referred to as a cell program; the order of execution is an order in which the processes are executed; [0038], the process is a task or an operation performed by the industrial device 30; the process may consist of only one task or operation, or a combination of tasks or operations; the industrial device 30 may execute only one process or a plurality of processes; [0039], a process program is a program in which individual procedures in a process are defined; [0041], FIG. 2 is a diagram illustrating a relationship between a system program and a process program; the industrial device 30A executes three processes A1, A2, and A3, and then the industrial device 30B executes two processes B1 and B2; [0044], FIG. 3 is a diagram for explaining a procedure of generating the process program P; [0045], the user performs initial setting of the process program; [0051], when completing the generation of the process program P and the registration of the process information, the user generates a system program Q; the processes are executed in the order of A1, A2, A3, B1, and B2, and thus the user generates the system program Q such that the process programs PA1, PA2, PA3, PB1, and PB2 are executed in this order; [0059], the program generating device 10 is provided with an engineering tool for simplifying the generation of the system program Q; when the engineering tool is started in the program generating device 10, a schedule screen for generating the system program Q by specifying the execution order of the processes is displayed on the display unit 15; [0060], FIG. 4 is a diagram illustrating an example of the schedule screen; timing chart C for specifying the execution order of the processes is displayed on the schedule screen G1; [0061], a timing axis (time axis) is set in the timing chart C in the right direction (lateral direction); [0062], in the timing chart C, the user specifies the execution order of the processes executed by the industrial device 30 and generates the system program Q; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0072], the user specifies the execution order of the processes by dragging and dropping the process image I4 so as to be later than the process A3; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; [0083], the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; as shown, in Figs. 4-9, groups of operations (operation contents Cell A ST 1 Industrial Device 30A and operation contents Cell A ST 2 Industrial Device 30B) comprising multiple different operation steps (group comprising steps A1, A2, A3 and group comprising steps processes B1, B2) are set and with temporal subordination information of the operation steps; as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed as temporally subordinated); 
and display areas corresponding the operation contents are displayed, the operation steps to the areas corresponding to the operation contents, and the temporal subordination of the operation steps, wherein the operation steps and the temporal subordination are set in response to an input from a user through an interface of the interface unit (Mizuno Figs. 1-20; [0060], FIG. 4 is a diagram illustrating an example of the schedule screen; timing chart C for specifying the execution order of the processes is displayed on the schedule screen G1; [0061], a timing axis (time axis) is set in the timing chart C in the right direction (lateral direction); [0062], in the timing chart C, the user specifies the execution order of the processes executed by the industrial device 30 and generates the system program Q; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0072], the execution order of the processes can be specified by dragging and dropping the process image I displayed in the timing chart C and moving it; the process B1 is executed after the process A3, and the user specifies the execution order of the processes by dragging and dropping the process image I4 so as to be later than the process A3; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; when the execution order of the processes is specified, the process image I4 moves after the process image I3, and moves to a position of 11 to 14 seconds in the row of the process B1; the process image I5 is moved in the same manner, and is moved to a position of 15 to 16 seconds in the row of the process B2. In this manner, the user specifies the execution order of the processes by dragging and dropping the process images I; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0083], the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; as shown, in Figs. 4-9, areas for groups of operations (operation contents) comprise multiple different operation steps (group comprising steps A1, A2, A3 and group comprising steps B1, B2) are set with temporal subordination information of the operation steps in response to user input; as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed as temporally subordinated) 

	Regarding claim 2, Mizuno teaches all the limitations of claim 1, further comprising:
	wherein the operation contents and the operation steps are graphically indicated (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; as shown, in Figs. 4-9, areas for groups of operations (operation contents) comprise multiple different operation steps (processes A1, A2, A3 and processes B1, B2) are displayed with temporal subordination information of the operation steps; as described in [0038], each of the processes (A1, A2, A3 and B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed as temporally subordinated)

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 2.  Consequently, claim 15 is rejected for the same reasons.

	Regarding claim 3, Mizuno teaches all the limitations of claim 2, further comprising:
	wherein the operation steps and the temporal subordination are indicated by indicating a sequence chart including a plurality of graphics indicating the operation steps and arrows indicating the temporal subordination (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0065], the time between the processes may be considered as shown in FIG. 9; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0083], the process images I1 to I11 are connected by arrows so that the start condition of each process may be visually understood; the user may also specify the execution order of the processes by dragging and dropping the process images I1 to I11; the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; as shown, in Figs. 4-9, areas for groups of operations (operation contents) comprise multiple different operation steps (processes A1, A2, A3 and processes B1, B2) are displayed with arrows indicating temporal subordination information of the operation steps; as described in [0038], each of the processes (A1, A2, A3 and B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) indicated to be temporally subordinated by arrows)

Regarding claim 4, Mizuno teaches all the limitations of claim 1, further comprising:
	wherein each of the operation steps includes information on times necessary for executing the operation steps (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0065], the time between the processes may be considered as shown in FIG. 9; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0088], as shown in FIG. 11, the process database DB stores the names of the industrial devices 30 and process information of the processes executed by the industrial devices 30; [0089], the process information stores information necessary for generating the system program Q on the schedule screen G1; the process information includes the name of the process, the estimated execution time, the execution order, the name of the variable, the execution condition, and the comments; [0090], the user specifies the name of the process; [0091], the estimated execution time may be editable; [0094], when the user specifies the execution order on the schedule screen G1, the specified execution order may be stored in the process information; as shown, in Figs. 4-9, areas for groups of operations (operation contents) comprise multiple different operation steps (processes A1, A2, A3 and processes B1, B2) including times necessary for executing the operation steps; as described in [0038], each of the processes (A1, A2, A3 and B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed with times necessary for executing the operation steps)

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 4.  Consequently, claim 17 is rejected for the same reasons.

Regarding claim 5, Mizuno teaches all the limitations of claim 1, further comprising:
wherein names of the operation contents are indicated with the areas (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; as shown, in Figs. 4-9, areas for groups of operations (operation contents Cell A ST 1 Industrial Device 30A and operation contents Cell A ST 2 Industrial Device 30B) comprise multiple different operation steps (processes A1, A2, A3 and processes B1, B2) are displayed with names (Cell A, ST 1, ST 2, Industrial Device 30A, Industrial Device 30B); as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed with names (Process A1, Process A2, Process A3, Process B1, Process B2))

	Regarding claim 9, Mizuno teaches all the limitations of claim 3, further comprising:
wherein the names of the steps are indicated with the graphics (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; as shown, in Figs. 4-9, areas for groups of operations (operation contents) comprise multiple different operation steps (Process A1, Process A2, Process A3 and Process B1, Process B2) are displayed with names (Cell A, ST 1, ST 2, Industrial Device 30A, Industrial Device 30B); as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed with names (Process A1, Process A2, Process A3, Process B1, Process B2))

Regarding claim 10, Mizuno teaches all the limitations of claim 3, further comprising:
wherein the graphics are acquired based on the operation steps and the definition information (Mizuno Figs. 1-20; [0039], a process program is a program in which individual procedures in a process are defined; [0051], when completing the generation of the process program P and the registration of the process information, the user generates a system program Q; the processes are executed in the order of A1, A2, A3, B1, and B2, and thus the user generates the system program Q such that the process programs PA1, PA2, PA3, PB1, and PB2 are executed in this order; [0059], when the engineering tool is started in the program generating device 10, a schedule screen for generating the system program Q by specifying the execution order of the processes is displayed on the display unit 15; [0060-0062], in the timing chart C, the user specifies the execution order of the processes executed by the industrial device 30 and generates the system program Q; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0072], the execution order of the processes can be specified by dragging and dropping the process image I displayed in the timing chart C and moving it; the process B1 is executed after the process A3, and the user specifies the execution order of the processes by dragging and dropping the process image I4 so as to be later than the process A3; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0083], the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; as shown, in Figs. 4-9, graphics for groups of operations (operation contents) comprise multiple different operation steps (processes A1, A2, A3 and processes B1, B2) are acquired according to the user defined operation steps and temporal subordination definition information; as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with graphics for each process (comprising multiple tasks) acquired according to the user defined operation steps and temporal subordination definition information)

Regarding claim 11, Mizuno teaches all the limitations of claim 10, further comprising:
	wherein the definition information or the operation steps are updated based on the sequence chart inputted and/or edited through an user interface, and wherein the graphics are updated based on the updated definition information or the operation steps inputted and/or edited through the user interface (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0065], the time between the processes may be considered as shown in FIG. 9; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0083], the process images I1 to I11 are connected by arrows so that the start condition of each process may be visually understood; the user may also specify the execution order of the processes by dragging and dropping the process images I1 to I11; the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; in Figs. 4-9, graphics and temporal subordination definition information for groups of operations (operation contents) comprising multiple different operation steps (processes A1, A2, A3 and processes B1, B2) are updated according to user input; as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with graphics, steps, and temporal subordination information for each process (comprising multiple tasks) updated according to the user input)

Regarding claim 12, Mizuno teaches all the limitations of claim 4, further comprising:
	wherein the operation steps and the times are indicated in graphics so as to be able to input and/or edit through a user interface (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0065], the time between the processes may be considered as shown in FIG. 9; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; when the execution order of the processes is specified, the process image I4 moves after the process image I3, and moves to a position of 11 to 14 seconds in the row of the process B1; the process image I5 is moved in the same manner, and is moved to a position of 15 to 16 seconds in the row of the process B2; in this manner, the user specifies the execution order of the processes by dragging and dropping the process images I; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0083], the process images I1 to I11 are connected by arrows so that the start condition of each process may be visually understood; the user may also specify the execution order of the processes by dragging and dropping the process images I1 to I11; the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; [0090], the user specifies the name of the process; [0091], the estimated execution time may be editable)

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 12.  Consequently, claim 19 is rejected for the same reasons.

Regarding claim 16, Mizuno teaches all the limitations of claim 15, further comprising:
	wherein the display is configured to display a sequence chart including a plurality of graphics indicating the operation steps and arrows indicating the temporal subordination (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0065], the time between the processes may be considered as shown in FIG. 9; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0083], the process images I1 to I11 are connected by arrows so that the start condition of each process may be visually understood; the user may also specify the execution order of the processes by dragging and dropping the process images I1 to I11; the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; as shown, in Figs. 4-9, areas for groups of operations (operation contents) comprise multiple different operation steps (processes A1, A2, A3 and processes B1, B2) are displayed with arrows indicating temporal subordination information of the operation steps; as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) indicated to be temporally subordinated by arrows)

Regarding claim 18, Mizuno teaches all the limitations of claim 14, further comprising:
wherein the display is configured to display names of the operation contents (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; as shown, in Figs. 4-9, areas for groups of operations (operation contents Cell A ST 1 Industrial Device 30A and operation contents Cell A ST 2 Industrial Device 30B) comprise multiple different operation steps (processes A1, A2, A3 and processes B1, B2) are displayed with names (Cell A, St 1, St 2, Industrial Device 30A, Industrial Device 30B); as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed with names (Process A1, Process A2, Process A3, Process B1, Process B2))

Regarding claim 23, Mizuno teaches all the limitations of claim 4, further comprising:
	wherein the temporal subordination is updated in response to change in the times (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0065], the time between the processes may be considered as shown in FIG. 9; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0072], the execution order of the processes can be specified by dragging and dropping the process image I displayed in the timing chart C and moving it; the process B1 is executed after the process A3, and the user specifies the execution order of the processes by dragging and dropping the process image I4 so as to be later than the process A3; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; when the execution order of the processes is specified, the process image I4 moves after the process image I3, and moves to a position of 11 to 14 seconds in the row of the process B1; the process image I5 is moved in the same manner, and is moved to a position of 15 to 16 seconds in the row of the process B2. In this manner, the user specifies the execution order of the processes by dragging and dropping the process images I (temporal subordination is updated by changing times); [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0083], the process images I1 to I11 are connected by arrows so that the start condition of each process may be visually understood; the user may also specify the execution order of the processes by dragging and dropping the process images I1 to I11; the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; in Figs. 4-9, graphics and temporal subordination definition information for groups of operations (operation contents) comprising multiple different operation steps (processes A1, A2, A3 and processes B1, B2) are updated according to user input; as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with graphics, steps, and temporal subordination information for each process (comprising multiple tasks) updated according to the user input)

Regarding claim 24, Mizuno teaches all the limitations of claim 1, further comprising:
wherein the names of the operation contents are indicated corresponding to the areas (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; as shown, in Figs. 4-9, areas for groups of operations (operation contents Cell A ST 1 Industrial Device 30A and operation contents Cell A ST 2 Industrial Device 30B) comprise multiple different operation steps (processes A1, A2, A3 and processes B1, B2) are displayed with names (Cell A, St 1, St 2, Industrial Device 30A, Industrial Device 30B); as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed with names (Process A1, Process A2, Process A3, Process B1, Process B2))

Regarding claim 25, Mizuno teaches all the limitations of claim 1, further comprising:
	wherein the operation steps are rearranged per operation content (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0065], the time between the processes may be considered as shown in FIG. 9; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0072], the execution order of the processes can be specified by dragging and dropping the process image I displayed in the timing chart C and moving it; the process B1 is executed after the process A3, and the user specifies the execution order of the processes by dragging and dropping the process image I4 so as to be later than the process A3; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; when the execution order of the processes is specified, the process image I4 moves after the process image I3, and moves to a position of 11 to 14 seconds in the row of the process B1; the process image I5 is moved in the same manner, and is moved to a position of 15 to 16 seconds in the row of the process B2. In this manner, the user specifies the execution order of the processes by dragging and dropping the process images I (temporal subordination is updated by changing times); [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0083], the process images I1 to I11 are connected by arrows so that the start condition of each process may be visually understood; the user may also specify the execution order of the processes by dragging and dropping the process images I1 to I11; the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; in Figs. 4-9, graphics and temporal subordination definition information for groups of operations (operation contents) comprising multiple different operation steps (processes A1, A2, A3 and processes B1, B2) are rearranged per operation content; as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with graphics, steps, and temporal subordination information for each process (comprising multiple tasks) rearranged per operation content)

Regarding claim 26, Mizuno teaches all the limitations of claim 1, further comprising:
	wherein the operation steps are rearranged in order of earlier operation starting time (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0065], the time between the processes may be considered as shown in FIG. 9; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0072], the execution order of the processes can be specified by dragging and dropping the process image I displayed in the timing chart C and moving it; the process B1 is executed after the process A3, and the user specifies the execution order of the processes by dragging and dropping the process image I4 so as to be later than the process A3; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; when the execution order of the processes is specified, the process image I4 moves after the process image I3, and moves to a position of 11 to 14 seconds in the row of the process B1; the process image I5 is moved in the same manner, and is moved to a position of 15 to 16 seconds in the row of the process B2. In this manner, the user specifies the execution order of the processes by dragging and dropping the process images I (temporal subordination is updated by changing times); [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0083], the process images I1 to I11 are connected by arrows so that the start condition of each process may be visually understood; the user may also specify the execution order of the processes by dragging and dropping the process images I1 to I11; the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; in Figs. 4-9, graphics and temporal subordination definition information for groups of operations (operation contents) comprising multiple different operation steps (processes A1, A2, A3 and processes B1, B2) are rearranged in order of an earlier operation start time; as described in [0038], each of the processes (A1, A2, A3 and B1, B2) may comprise multiple tasks, with graphics, steps, and temporal subordination information for each process (comprising multiple tasks) rearranged in order of earlier operation starting time)

Regarding claim 27, Mizuno teaches all the limitations of claim 1, further comprising:
wherein IDs allotted to the operation steps are displayed (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; as shown, in Figs. 4-9, areas for groups of operations (operation contents Cell A ST 1 Industrial Device 30A and operation contents Cell A ST 2 Industrial Device 30B) comprise multiple different operation steps (processes A1, A2, A3 and processes B1, B2) are displayed with IDs allotted to the operation steps (Cell A, St 1, St 2, Industrial Device 30A, Industrial Device 30B, Process A1, Process A2, Process A3, Process B1, Process B2); as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed with allocated IDs (Process A1, Process A2, Process A3, Process B1, Process B2))

Regarding claim 28, Mizuno teaches all the limitations of claim 1, further comprising:
wherein the operation steps are displayed in a manner such that a user can identify the operation steps (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0072], the execution order of the processes can be specified by dragging and dropping the process image I displayed in the timing chart C and moving it; the process B1 is executed after the process A3, and the user specifies the execution order of the processes by dragging and dropping the process image I4 so as to be later than the process A3; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; as shown, in Figs. 4-9, areas for groups of operations (operation contents Cell A ST 1 Industrial Device 30A and operation contents Cell A ST 2 Industrial Device 30B) comprise multiple different selectable operation steps identifiers (processes A1, A2, A3 and processes B1, B2) are displayed with identifiers for operations contents (Cell A, St 1, St 2, Industrial Device 30A, Industrial Device 30B); as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed with identifiers (Process A1, Process A2, Process A3, Process B1, Process B2))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of Hiraoka (JP 2019003353 A, published 01/10/2019).  Examiner note: English translation of foreign publication is used here as reference for rejection; all citations are to the translation.

Regarding claim 6, Mizuno teaches all the limitations of claim 1, further comprising:
wherein the operation steps includes at least one of (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; as shown in FIG. 9, a time interval (for example, 1 second) may be provided between the processes; [0031], the industrial device 30 is a device for performing processes; the industrial device 30 may be any type of device, for example, a robot controller, a lower-level device of a robot controller, an industrial robot, a motor controller, a lower-level device of a motor controller, a machine tool, a press machine, or a conveying device; [0038], the process is a task or an operation performed by the industrial device 30; the process may consist of only one task or operation, or a combination of tasks or operations; the industrial device 30 is capable of executing a process for any application, and executes, for example, recognition of a workpiece, gripping of a workpiece, opening and closing of a door, setting of a workpiece, an operation of fixing a workpiece to a machine tool, or processing using a machine tool; as described steps include feeding, returns (shown in Fig. 9), regulations of positions, releases of position, assembling, and standby; as shown, in Figs. 4-9, groups of operations (operation contents Cell A ST 1 Industrial Device 30A and operation contents Cell A ST 2 Industrial Device 30B) comprising multiple different operation steps (group comprising steps A1, A2, A3 and group comprising steps B1, B2) are acquired and with temporal subordination information of the operation steps; as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed as temporally subordinated)
However, Mizuno fails to expressly disclose wherein the operation steps includes at least one of feed, return, regulation of position, release of position, assembly, and standby.  In the same field of endeavor, Hiraoka teaches:
wherein the operation steps includes at least one of feed, return, regulation of position, release of position, assembly, and standby (Hiraoka Figs. 1-26; [0041], FIG. 9 shows the operation specifications of the processing robot as a control target as a time chart;, the design time chart 900 is display data created by the CPU 110 based on the design time chart information 161 stored in the data storage unit 120; the design time chart 900 includes an operation name column indicating the type of operation of the processing robot, an operation state column indicating the operation state that the processing robot can take before and after each successive operation, and a time axis grid in 0.1 second increments and a graph column showing a transition of the operation state in a graph; five kinds of actions are shown in the action title column, 910 is a conveying operation, 920 is a transferring operation, 930 is a positioning operation, 940 is a processing 1 operation, 950 is a processing 2 operation; [0042], in the operation state column, the operation states which the processing robot can take before and after each operation are shown; that is, the return position and the feed position are shown with respect to the transport operation 910, the standby and transfer are shown for the transfer operation 920, and the release and the positioning are shown for the positioning operation 930; also, with respect to the machining 1 operation, standby, assembling a and assembling b are shown, and for processing 2 operation, sensor OFF, sensor ON, standby and assembling c are shown; [0043], with regard to the transfer operation 910, the transfer mechanism of the processing robot can take two states, a return position and a feed position, but from 0 seconds to 0.2 seconds on the time axis move from the return position to the feed position)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the operation steps includes at least one of feed, return, regulation of position, release of position, assembly, and standby as suggested in Hiraoka into Mizuno.  Doing so would be desirable because the present invention relates to an analysis method and a time chart analysis which make it possible to easily identify a process to be corrected when there is a difference between the operation of a device scheduled by a sequence program and the actual operation (see Hiraoka [0001]).  The present invention is a method of analyzing an operation state of a control target device to create a time chart (see Hiraoka [0008]).  According to the present invention, it is possible to realize improvement in workability in analyzing abnormal operation by displaying only abnormal actions requiring adjustment and debugging work so that they can be easily identified (see Hiraoka [0009]).  Additionally, the steps of Hiraoka would improve the system of Mizuno by providing additional displayable information that reflects steps used in the real world that a user wants to analyze (see Hiraoka [0008]).  These additional displayable steps would improve the system of Mizuno by enabling the system to be used in a wider range of settings with a wider range of devices.

Regarding claim 7, Mizuno teaches all the limitations of claim 1, further comprising:
wherein the operation contents includes (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; as shown in FIG. 9, a time interval (for example, 1 second) may be provided between the processes; [0031], the industrial device 30 is a device for performing processes; the industrial device 30 may be any type of device, for example, a robot controller, a lower-level device of a robot controller, an industrial robot, a motor controller, a lower-level device of a motor controller, a machine tool, a press machine, or a conveying device; [0038], the process is a task or an operation performed by the industrial device 30; the process may consist of only one task or operation, or a combination of tasks or operations; the industrial device 30 is capable of executing a process for any application, and executes, for example, recognition of a workpiece, gripping of a workpiece, opening and closing of a door, setting of a workpiece, an operation of fixing a workpiece to a machine tool, or processing using a machine tool; as described operations include conveying, positioning, and machining; as shown, in Figs. 4-9, groups of operations (operation contents Cell A ST 1 Industrial Device 30A and operation contents Cell A ST 2 Industrial Device 30B) comprising multiple different operation steps (group comprising steps A1, A2, A3 and group comprising steps B1, B2) are acquired and with temporal subordination information of the operation steps; as described in [0038], each of the processes (A1, A2, A3, B1, B2) may comprise multiple tasks, with each process (comprising multiple tasks) displayed as temporally subordinated)
However, Mizuno fails to expressly disclose wherein the operation contents includes at least one of conveyance, positioning, and machining.  In the same field of endeavor, Hiraoka teaches:
wherein the operation contents includes at least one of conveyance, positioning, and machining (Hiraoka Figs. 1-26; [0041], FIG. 9 shows the operation specifications of the processing robot as a control target as a time chart; the design time chart 900 is display data created by the CPU 110 based on the design time chart information 161 stored in the data storage unit 120; the design time chart 900 includes an operation name column indicating the type of operation of the processing robot, an operation state column indicating the operation state that the processing robot can take before and after each successive operation, and a time axis grid in 0.1 second increments and a graph column showing a transition of the operation state in a graph; five kinds of actions are shown in the action title column, 910 is a conveying operation, 920 is a transferring operation, 930 is a positioning operation, 940 is a processing 1 operation, 950 is a processing 2 operation; [0042], in the operation state column, the operation states which the processing robot can take before and after each operation are shown; that is, the return position and the feed position are shown with respect to the transport operation 910, the standby and transfer are shown for the transfer operation 920, and the release and the positioning are shown for the positioning operation 930; also, with respect to the machining 1 operation, standby, assembling a and assembling b are shown, and for processing 2 operation, sensor OFF, sensor ON, standby and assembling c are shown; [0043], with regard to the transfer operation 910, the transfer mechanism of the processing robot can take two states, a return position and a feed position, but from 0 seconds to 0.2 seconds on the time axis move from the return position to the feed position)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the operation contents includes at least one of conveyance, positioning, and machining as suggested in Hiraoka into Mizuno.  Doing so would be desirable because the present invention relates to an analysis method and a time chart analysis which make it possible to easily identify a process to be corrected when there is a difference between the operation of a device scheduled by a sequence program and the actual operation (see Hiraoka [0001]).  The present invention is a method of analyzing an operation state of a control target device to create a time chart (see Hiraoka [0008]).  According to the present invention, it is possible to realize improvement in workability in analyzing abnormal operation by displaying only abnormal actions requiring adjustment and debugging work so that they can be easily identified (see Hiraoka [0009]).  Additionally, the operations of Hiraoka would improve the system of Mizuno by providing additional displayable information that reflects operations used in the real world that a user wants to analyze (see Hiraoka [0008]).  These additional displayable operations would improve the system of Mizuno by enabling the system to be used in a wider range of settings with a wider range of devices.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-7 and 9-22 the cancellation of claim 8 and the addition of claims 23-28.  The correction to the title is approved and the objection to the title is respectfully withdrawn.  The corrections to claims 1, 3, 8, 9, 11-14, 16, and 18-22 have been approved and the previous objections to claims 1, 3, 8, 9, 11-14, 16, and 18-22 are respectfully withdrawn.  The corrections to claim 14-22 have been approved, and the interpretation of claims 14-22 under 35 U.S.C. 112(f) is respectfully withdrawn.  The corrections to claim 3 and 16 have been approved, and the previous rejections to claims 3-11 and 17-19 under 35 U.S.C. 112(b) are respectfully withdrawn; however, the claims stand rejected under 35 U.S.C. 112(b) for depending on an indefinite parent claim.  The correction to claim 13 has been approved, and the rejection to claim 13 under 35 U.S.C. 101 is respectfully withdrawn.
Regarding independent claim 1, the Applicant alleges that Mizuno as described in the previous Office action, does not explicitly teach acquiring at least two operation contents to be executed by devices, operation steps that differ from each other and make up the operation contents, and definition information defining a temporal subordination of the operation steps and indicating areas corresponding to the operation contents, the operation steps to the areas corresponding to the operation contents, and the temporal subordination of the operation steps, as has been amended to the claim.  Examiner respectfully disagrees.
Mizuno teaches a method including acquire at least two operation contents to be executed by devices, operation steps that differ from each other and make up the operation contents, and definition information defining a temporal subordination of the operation steps (Mizuno Figs. 1-20; [0035-0041], [0044], [0051], [0059-0064], [0070-0073], [0082-0083], [0038]); and a display configured to display areas corresponding the operation contents, the operation steps to the areas corresponding to the operation contents, and the temporal subordination of the operation steps (Mizuno Figs. 1-20; [0038], [0060-0064], [0070-0073], [0082-0083]).  Thus Mizuno is considered to teach claim 1.
Specifically applicant alleges Mizuno does not teach or suggest temporal subordination of operating steps for executing the process Al, A2, and A3. It follows that Mizuno does not teach or suggest "indicating areas corresponding to the operation contents, the operation steps to the areas corresponding to the operation contents, and the temporal subordination of the operation steps" as recited in claim 1 and as analogously recited in the other claims.  Examiner respectfully disagrees.  
Mizuno discloses a method including defining a process program ([0039]) to control a plurality of industrial devices ([0035]).  Each process is a task performed by an industrial device and may consist of a combination or tasks ([0038]).  The user defines the processes ([0045]).  The order in which the processes are executed is defined by the user ([0035], [0051], [0059], [0062], [0072-0073]).  Schedule screens are displayed in Figs. 4-9, including timing information to specify the order of execution thereby specifying temporal subordination ([0060-0064], [0072-0073]).  For example in [0072], temporal subordination is indicated when the user specifies the execution order of the processes by dragging and dropping the process image I4 so as to be later than the process A3. Para. [0073] discloses FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified.  When the execution order of the processes is specified, the process image I4 moves after the process image I3, and moves to a position of 11 to 14 seconds in the row of the process B1. The process image I5 is moved in the same manner, and is moved to a position of 15 to 16 seconds in the row of the process B2. In this manner, the user specifies the execution order and temporal subordination of the processes by dragging and dropping the process images I.  Para. [0082-0083] describes that the user may specify temporal subordination by connecting the processes with arrows. 	As shown in the Figs. 4-9, different operation steps are grouped together in at least two groups of operation contents to be executed by the industrial devices.  For example, the Cell A St 1 Industrial Device 30A operation contents group comprises different operation steps A1, A2, and A3.  The Cell A ST 2 Industrial Device 30B operation contents group comprises different operation steps B1 and B2.  Examiner notes that the claims do not place limitations on what the operation contents or the operation steps must comprise.  The specification does not provide an explicit definition for operations contents or operation steps.  Thus, acquiring the Cell A St 1 Industrial Device 30A operation contents group comprising different operation steps A1, A2, and A3 and the Cell A ST 2 Industrial Device 30B operation contents group comprising different operation steps B1 and B2 are considered within the broadest reasonable interpretation of acquiring at least two operation contents to be executed by devices, operation steps that differ from each other and make up the operation contents.
As shown in Figs. 4-9, Process A2 is defined to be temporally subordinate to Process A1. Process A3 is defined to be temporally subordinate to Process A2 (and consequently also temporally subordinate to A1). Process B2 is defined to be temporally subordinate to Process B1. In Fig. 7, Process B1 is updated to be temporally subordinate to Process A3 (and consequently also temporally subordinate to A1 and A2), which also updates the temporal subordination of the remaining operation step (Process B2) on the operation content group.  Thus, acquiring temporally subordinated processes A1, A2, A3, B1, B2 are considered within the broadest reasonable interpretation of definition information defining a temporal subordination of the operation steps.
As described [0038], each of the processes A1, A2, A3, B1, B2 may comprise combinations of multiple different tasks to be executed by the industrial devices and acquired based on user input ([0045-0051]). Thus, processes A1, A2, A3, B1, B2 are also considered within the broadest reasonable interpretation of at least two operation contents to be executed by devices, operation steps that differ from each other and make up the operation contents. As further shown in the images, the multiple tasks within Process A2 are temporally subordinate to the multiple tasks within Process A1, the multiple tasks within Process A3 are temporally subordinate to the multiple tasks within Process A2, and the multiple tasks within Process B2 are temporally subordinate to the multiple tasks within Process B1.  Thus, temporally subordinated different operation steps within processes A1, A2, A3, B1, B2 are considered within the broadest reasonable interpretation of definition information defining a temporal subordination of the operation steps.
Similar arguments have been presented for claims 13, 14, and 20-22 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-7, 9-12, 15-19, and 23-28 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 13, 14, and 20-22.  However, as discussed above, Mizuno is considered to teach claims 1, 13, 14, and 20-22 and consequently, claims 2-7, 9-12, 15-19, and 23-28 are rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143